         Case 1:79-cv-05077-LAP Document 580 Filed 06/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                       Plaintiffs,
                                               No. 79-CV-5077 (LAP)
-against-
                                                        ORDER
HENRY S. DOGIN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Class counsel and Defendants shall respond by letter to Mr.

Miller’s letter [dkt no. 579] regarding his proposed motions no

later than June 21, 2021.        The Clerk of the Court shall mail a

copy of this order to Mr. Miller.

SO ORDERED.

Dated:       June 14, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
